Filed 11/12/13 P. v. Andrade CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038864
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1085222, C1113466)

         v.

JEFFREY LUMEN ANDRADE,

         Defendant and Appellant.



         Defendant Jeffrey Lumen Andrade appeals after pleading no contest to two counts
of second degree robbery (Pen. Code, §§ 211, 212.5, subd. (c)1) and admitting that he
personally and intentionally discharged a firearm (§ 12022.53, subds. (c) & (b)). He was
sentenced to an aggregate prison term of 23 years.
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 that states the case and facts, but raises no issue. We
notified defendant of his right to submit written argument on his own behalf within
30 days. The 30–day period has elapsed and we have received no response from
defendant.
         Pursuant to People v. Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006)
40 Cal.4th 106, we have reviewed the entire record. Following the California Supreme

         1
             All further statutory references are to the Penal Code unless otherwise indicated.
Court’s direction in People v. Kelly, supra, at page 110, we provide a brief description of
the facts and the procedural history of the case.2

                  FACTUAL AND PROCEDURAL BACKGROUND
       A.     Incidents and Charges
       On August 13, 2010, defendant—accompanied by Kevin Em—entered the McKee
Gas & Shop. Defendant pointed a shotgun at the clerk, who was helping a customer.
Defendant and Em both told the clerk, “give me the money.” As the clerk tried to open
the cash register, defendant discharged the shotgun into the ceiling. Defendant and Em
took money from the counter as well as from one of the cash registers, then left in a
stolen vehicle.
       Based on the above incident, defendant was charged by information in case
No. C1085222 with two counts of second degree robbery (§§ 211, 212.5, subd. (c);
counts 1 & 2), one count of shooting at an inhabited dwelling house (§ 246; count 3), and
one count of receiving a stolen vehicle (§ 496d; count 4). As to both of the robbery
counts, the information alleged defendant personally and intentionally discharged a
firearm (§ 12022.53, subds. (c) & (b)), that he was armed with a firearm (§ 12022,
subd. (a)(1)), and that he personally used a firearm (§ 12022.5, subd. (a)).
       On July 25, 2010, defendant and Em committed another robbery, taking the
victim’s wallet, which contained $30 cash and his driver’s license. Based on that
incident, defendant was charged in case No. C1113466 with second degree robbery
(§§ 211, 212.5, subd. (c)), and it was alleged that a principal personally used a firearm
(§ 12022.53, subds. (b) & (e)(1)).




       2
        The factual summary for case No. C1085222 is based on the transcript of the
preliminary hearing. The factual summary for case No. C1113466 is based on the
complaint.

                                              2
       B.     Pleas, Sentencing, and Appeal
       On October 19, 2011, defendant entered no contest pleas to the robbery charged in
count 1 in case No. C1085222 and the robbery charged in case No. C1113466, and he
admitted the allegation in case No. C1085222 that he personally and intentionally
discharged a firearm (§ 12022.53, subds. (c) & (b)).
       At the sentencing hearing on December 1, 2011, the trial court dismissed all the
remaining counts and allegations. The court imposed the two-year low term for the
robbery charged in count 1 in case No. C1085222, with a consecutive 20-year term for
the allegation that he personally and intentionally discharged a firearm (§ 12022.53,
subds. (c) & (b)). The court imposed a consecutive one-year term (calculated at one-third
of the midterm) for the robbery charged in case No. C1113466, for an aggregate prison
term of 23 years.
       On March 29, 2013, this court granted defendant’s motion for relief from default
for failing to file a timely notice of appeal. Defendant filed his notice of appeal on April
3, 2013.

                                      DISCUSSION
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d at pp. 441-443.)




                                              3
                                  DISPOSITION
     The judgment is affirmed.




                                 ___________________________________________
                                 BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MÁRQUEZ, J.




__________________________
GROVER, J.




                                        4